Citation Nr: 1115918	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  09-50 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1968 to December 1970.

This matter comes before the Board of Veterans Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In August 2006, the Veteran filed a claim for a disability rating in excess of 30 percent for PTSD.  In an October 2006 rating decision, the evaluation was increased to 50 percent, and the Veteran appealed.  A statement of the case (SOC) continuing the 50 percent rating was issued in January 2008.  In a June 2008 statement from the Veteran, he described his symptoms and stated, "I want to appeal this rating decision regarding my PTSD."  A Substantive Appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the Statement of the Case to the Appellant, or within the remainder of the 1-year period from the date of mailing the notification of the determination being appealed, whichever is later.  38 C.F.R. § 20.302(b) (2010).  The Veteran's June 2008 statement could not be accepted as a timely appeal of the October 2006 decision.  Therefore, the RO accepted the statement as a claim for an increase.

As an initial matter, the Board notes that a claim for a total disability rating based on service-connected disabilities (TDIU) was also denied in the October 2008 rating decision.  The Veteran did not disagree with that aspect of the decision, and that issue is not before the Board.


FINDINGS OF FACT

1. Throughout the rating period on appeal, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas.

2. The Veteran's PTSD has not been manifested by total occupational and social impairment at any time during the rating period.



CONCLUSION OF LAW

The criteria for a disability rating in excess of 70 percent, but no higher, for PTSD are met.  38 U.S.C.A. §§1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.125- 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DCs]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  
The RO provided the appellant pre-adjudication notice by letter dated in September 2008, which substantially complied with the notice requirements.  

VA has obtained service treatment records, afforded the appellant physical examinations, and obtained medical opinions as to the severity of the Veteran's claimed disability.  A VA opinion with respect to the issue on appeal was obtained in January 2010.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Although the examiner stated that the claims file was not available for review, he was able to access the Veteran's VA treatment records electronically.  There is no private medical evidence in the claims file, and the Veteran has not reported receiving any treatment for PTSD outside of VA medical facilities.  Thus, the January 2010 VA opinion was predicated on a full reading of the relevant medical records.  Further, the examiner stated that he interviewed the Veteran for approximately one hour.  The opinion provided is premised on the record, the examination, and the Veteran's statements, and a rationale for the opinion is stated.  Accordingly, the Board finds that the examination is adequate and VA's duty to assist the Veteran in this regard has been met. 38 C.F.R. § 3.159(c)(4).  

All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Increased Rating for PTSD

The Veteran is seeking a disability rating in excess of 50 percent for PTSD.  Service connection was awarded effective February 2005, and an initial 30 percent rating was assigned.  The rating was increased to 50 percent, effective August 2006.  The Veteran contends that his symptoms warrant a higher rating.  Specifically, he asserts that he experiences nightmares, depression, and loss of appetite.  In a statement accompanying his December 2009 Substantive Appeal, the Veteran reported that he was hospitalized twice that year due to PTSD symptoms.  

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Separate ratings can be assigned when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture presented more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

When evaluating a mental disorder, consideration shall be given to the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and to the veteran's capacity for adjustment during periods of remission.  The evaluation will be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Consideration will also be given to the extent of social impairment, but an evaluation shall not be based solely on social impairment. 38 C.F.R. § 4.126.

Global assessment of functioning (GAF) scores, which reflect the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health, are also useful indicators of the severity of a mental disorder.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  GAF scores between 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores between 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A 50 percent rating for PTSD is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, including work, school, family relationships, judgment, thinking or mood, due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A rating of 100 percent is not warranted unless there is total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.  Id.

The specified factors for each incremental psychiatric rating are not requirements for a particular rating.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

Factual Background

In May of 2008, the Veteran applied for a total disability rating due to individual unemployability (TDIU).  In connection with that claim, he was afforded a VA examination in July 2008.  The examiner stated that he had thoroughly examined the Veteran in December 2007.  The examiner indicated that he would re-print the 2007 examination report, and update it with any changes from the 2008 examination.  

The Veteran reported that his symptoms were much worse since his last examination in October 2005; however, the treatment records suggested gradual improvement.  The Veteran stated that he continued to have flashbacks with auditory hallucinations and nightmares of dead bodies.  He reported loss of appetite and feelings of anger and wanting to withdraw from people.  He stated that he was irritable around his wife and grandchildren and that he would yell and scream at them, although he would not become physically aggressive.  He informed the examiner that he had retired from work after 31 years with the same company, and he did not miss work due to mental illness; however, he had left his last job as a handyman at a day care center because he was frustrated and experienced flashbacks around the children.  On examination, the Veteran did not display any overt signs of depression or anxiety.  His thought process was logical and he was oriented to time, place, person, and situation.  His reasoning and judgment were fair but he had some minor difficulties with concentration and memory.  He denied visual hallucinations as well as delusional thinking, suicidality, or homicidality.  The examiner diagnosed PTSD and assessed the Veteran's GAF as 55.  

VA outpatient treatment records reflect that the Veteran was seen in the Mental Health Clinic and attended a PTSD group from December 2007 to February 2010.  He attended the group very regularly and each time was noted to have displayed no suicidal, homicidal, or psychotic behavior.  In a December 2007 medication treatment note, he is reported to have been prescribed several psychoactive medications for his PTSD symptoms.  He stated that he experienced "very bad" moods, in addition to diminished energy, recurrent intrusive thoughts, nightmares and auditory hallucinations.  In February 2008, he continued to report bad mood, decreased energy, daily nightmares and auditory hallucinations.  In June 2008, the Veteran reported depressed and anxious mood, lack of motivation, and recurrent intrusive thoughts.  He reported nightmares 3 times per week, and he continued to describe hearing voices although this was not as bad as it had been in the past.  In September 2008, the Veteran appeared mildly agitated, with shouting and irritability, and his medication dosages were increased.  In November 2008, the Veteran's symptoms were slightly improved with additional medication, and he stated that he was less angry and on edge. In January 2009, the Veteran described improved mood and improvement with nightmares.  In August 2009, he stated that his nightmares had diminished and his symptoms had improved, although he continued to feel irritable, depressed, and lacking motivation.  He reported poor concentration, and his GAF was assessed as 60.  His medications were changed again.

In September 2009, the Veteran sought treatment at the emergency room for PTSD symptoms, including irritability, nightmares, intrusive thoughts, and flashbacks including auditory hallucinations.  He reported that his symptoms had worsened since the August 2009 medication adjustments.  On objective examination, the Veteran was pleasant and in good spirits with no apparent distress.  There was no history of violence of physical aggression.  He denied violent ideation and intent and was released.  

The Veteran was afforded a VA examination in January 2010.  The claims file was not available to the examiner; however, he stated that he accessed the Veteran's electronic VA records.  The Veteran reported that he had been hospitalized twice in the past year.  The examiner determined that he was not hospitalized but rather sought emergency treatment for exacerbations of his PTSD symptoms.  On both occasions, the Veteran was released on the same day.  The Veteran stated that he experienced distressing dreams of Vietnam 3 to 4 times per week, as well as auditory hallucinations.  He reported irritability and outbursts of anger, particularly toward his family, and he stated that he preferred to be alone and tried to avoid his relatives.  He also described difficulty falling asleep, difficulty concentrating, and exaggerated startle response.  He reported that he had left his last job as a handyman at a daycare center because his medications were "dragging [him] down."  

On examination, the Veteran was appropriately dressed and groomed.  He was cooperative though somewhat angry, and his speech was pressured and loud.  The Veteran's thought processes were clear, logical, linear, coherent and goal directed.  He denied delusions but admitted to auditory hallucinations, and his thought content was notable for intrusive thoughts.  His mood was dysphoric and anxious with congruent affect, and his behavior was generally appropriate.  He admitted to recurrent suicidal and homicidal ideation, although he stated that he "wouldn't do it."  His concentration was good and his remote memory intact, although there were some deficits in his recent memory.  Judgment was questionable and insight was fair.  The examiner noted that the Veteran's symptoms had deteriorated since his last examination, and he assessed his GAF as 45 to 50.  He concluded that the Veteran would have reduced reliability and productivity as a result of his PTSD symptoms.  

In support of his claim, the Veteran has submitted statements from his mother, his wife, and another acquaintance, who report that the Veteran exhibits anger, depression, and difficulty dealing with stressful situations.  

Analysis

Applying the rating criteria to the above evidence, the Board concludes that a disability rating in excess of 70 percent is warranted for the Veteran's PTSD.  Throughout the rating period on appeal, his PTSD has been manifested by moderate to severe symptomatology consistent with a 70 percent rating.  More specifically, the Veteran has exhibited occupational and social impairment with deficiencies in most areas, particularly in work and family relationships.  He reports depressed and anxious mood, lack of motivation, nightmares and recurrent intrusive thoughts, as well as impaired impulse control including irritability and difficulty adapting to stressful situations.  Significantly, this irritability appears to have interfered with his ability to work and impaired his relationship with his wife and other family members.  The Veteran also reports diminished social contacts outside of his family.  Furthermore, he has consistently reported audiological hallucinations and suicidal thoughts.  This combination of symptoms reflects a level of disability consistent with a 70 percent rating.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The Veteran did not at any time present with delusions, disorientation to time or place, gross impairment in thought processes or communication or inappropriate behavior.   He was never found to be in danger of hurting himself or others and had no difficulties performing the activities of daily living.  In fact, although he reported increased complaints during emergency room treatment, he was pleasant, friendly, and appropriately groomed, with normal speech.  Although he may have difficulties within his marital relationship, he has had a lengthy marriage, so he is not totally socially impaired.  He routinely attends group meetings, and it is consistently noted that his behavior was appropriate.  The Board finds that his symptoms therefore do not reflect total occupational and social impairment to warrant a higher rating. 

In summary, the Veteran's overall disability picture throughout the rating period on appeal is consistent with a 70 percent rating.  His demonstrated symptomatology does not more closely approximate the criteria for a 100 percent rating at any time.  In reaching this determination, the benefit-of-the-doubt rule has been applied. 38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

The Veteran contends that he had to leave his last employment as a handyman at a daycare center due to his PTSD symptoms.  As to whether the record raises the matter of referral for an extraschedular rating under 38 C.F.R. § 3.321(b)(1), the Board finds that the rating criteria considered in this case for the disability on appeal reasonably describe the Veteran's symptomatology and level of disability.  Consideration of an extraschedular rating under 38 C.F.R. § 3.321 is not warranted.  Barringer v. Peake, 22 Vet. App. 242 (2008).  The Veteran does not have any unusual symptoms not contemplated by the rating schedule.

The Veteran's complaints related to PTSD are considered under the appropriate diagnostic code.  The Veteran's disability picture is contemplated by the rating schedule in that the rating criteria specifically address occupational impairment.  Thus, the assigned schedular evaluation for the service-connected bilateral PTSD is adequate, and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to a disability rating in excess of 70 percent, but no higher, for service-connected PTSD is granted.  



______________________________________________
M. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


